Dismissed and Opinion Filed February 8,2013




                                              in The
                                 øurt tif Apicahi
                         *iftl! 3i3trIrt uf axa at attai
                                       No. 05-12-00247-CV

                         CHARLES SHAVERS JR., Appellant
                                     V.
                   COMMISSION FOR LAWYER DISCIPLINE, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC- 11-05449

                                 MEMORANDUM OPINION
                         Before Justices FitzGerald, Fillmore, and Evans
                                 Opinion by Justice FitzGerald
       By order dated September 14, 2012, the Court ordered this appeal submitted without the

reporter’s record and notified appellant his brief was due thirty days from the date of the order.

By postcard dated October 15, 2012, we notified appellant the time for filing his brief had

expired. We directed appellant to file his brief and an extension motion within ten days. We

cautioned appellant that if the brief and extension motion were not filed within ten days the

appeal would be dismissed. To date, appellant has not filed his brief or otherwise corresponded

with the Court regarding the status of this appeal.
          Accordingly, we dismiss this appeal. See TEX, R. App, P. 388(a)(i); 42,3(b)(c).




          1 20247F.P05




1 20247.op.docx
                                  Vtønrt øf Aimt,i
                         3iftl! JIatrirt øf ixa at a11ai
                                           JUDGMENT

CHARLES SHAVERS JR., Appellant                       On Appeal from the 162nd Judicial District
                                                     Court, Dallas County, Texas
No. 05-1 2-(X)247-CV           V.                    Trial Court Cause No. DC- 11-05449.
                                                     Opinion delivered by Justice FitzGerald.
COMMISSION FOR LAWYER                                Justices Fillmore and Evans participating.
DISCIPLINE, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        it is ORDERED that appellee COMMISSION FOR LAWYER DISCIPLINE recover its
costs of this appeal from appellant CHARLES SHAVERS JR..


                        th
                        8
Judgment entered this        day of February, 2013




                                                     KERRY P. FITZGERALD
                                                     J(JSTI( E